Citation Nr: 1755770	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to accrued nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from March 1944 to January 1946.  The Veteran died in May 1989.  His surviving spouse was receiving nonservice-connected death pension benefits when she died in March 2009.  The appellant is the adult son of the Veteran and the surviving spouse, and seeks payment of accrued benefits.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction currently resides with the RO in Columbia, South Carolina.

In February 2017, the appellant testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted, the surviving spouse was receiving nonservice-connected death pension benefits when she died in March 2009.  The appellant is the adult son of the Veteran and the surviving spouse, and seeks payment of accrued benefits.  Specifically, the appellant contends that medical expenses for the years 2007 and 2008 should have been considered in determining the surviving spouse's pension award.

Initially, the Board notes that the AOJ has characterized this appeal as one for accrued benefits and, in denying the claim, found that because these medical expenses reports were received after the death of the surviving spouse, they could not be considered.  The Board further notes that there is a distinction between two types of adjudication: accrued benefits and substitution.  Unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant but remains open for submission and development of any pertinent additional evidence.

In this regard, in September 2014, VA issued a regulation regarding substitution following a claimant's death, which has been codified at 38 C.F.R. § 3.1010 (2017).  That regulation states that if a claimant dies on or after October 10, 2008, a person eligible for accrued benefits under 38 C.F.R. § 3.1000(a) (1-5) may, in priority order, request to substitute for the deceased claimant in a claim for periodic monetary benefits under laws administered by VA, or an appeal of a decision with respect to such claim, that was pending before the AOJ or the Board when the claimant died.  Upon a grant of a request to substitute, the substitute may continue the claim or appeal to completion.  See 38 C.F.R. § 3.1010(a).  In lieu of a specific request for substitution, a claim for accrued benefits, survivors' pension, or DIC benefits by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits, or an appeal of a decision with respect to such claim, was pending before the AOJ or the Board when the claimant died.  See 38 C.F.R. § 3.1010(c)(2).

In this case, in April 2009, the AOJ notified the surviving spouse that her death pension had been amended based on medical expense reports that had been submitted in December 2008.  Since the surviving spouse died in March 2009, there appears to have been a claim involving periodic monthly payments pending before the AOJ at the time of her death.  In addition, in July 2009, both the appellant and his sister submitted applications for accrued benefits.  While both are adult children, see 38 C.F.R. § 3.57 (2017), each application indicated that they both shared in bearing the expenses of the surviving spouse's last illness and burial.  These facts raise the question of whether the claim for accrued nonservice-connected death pension benefits may be adjudicated based on substitution, and if so, whether there is a joint class of potential substitutes, and if so, who the proper joint class representative should be.  See 38 C.F.R. § 3.1010.

All determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302.  See 38 C.F.R. § 3.1010(b), (c)(1), (e) (2017).  The AOJ's decision in this regard is appealable.  38 C.F.R. § 3.1010(e)(2).  In this case, the inferred claims for substitution have not been adjudicated by the AOJ, as is required by 38 C.F.R. § 3.1010 (e) (effective October 6, 2014).  The United States Court of Appeals for Veterans Claims has held that VA must comply with its own procedures related to applications for substituted claims.  See Reliford v. McDonald, 27 Vet. App. 297 (2015).

The Board again emphasizes that the distinction between the two types of adjudication, accrued benefits and substitution, is significant.  Unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  Given the facts of this case, it is likely that the disposition of this case would be more favorable if it is adjudicated as one based on substitution.  A remand is therefore required for a determination as to whether there has been a valid claim for substitution, and if so, who the valid substitute is.

Furthermore, it does not appear that the appellant was provided with notice of the substitution regulation.  See National Organization of Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 809 F.3d 1359 (Fed. Cir. 2016) (upholding VA's regulations requiring the AOJ to make the substitution determination even if a claim is pending before the Board).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter that explains substitution pursuant to 38 C.F.R. § 3.1010.  Afford the appellant the opportunity to submit additional evidence or argument in furtherance of the claim.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

2.  Adjudicate whether the appellant is eligible to substitute for the deceased surviving spouse for the purpose of continuing the claim for additional nonservice-connected death pension benefits.  Send the appellant appropriate notice with respect to his status as a substituted party, or lack thereof.

3.  If the appellant is deemed to be a proper substitute for continuing the claim on appeal, then readjudicate the claim after allowing him and his representative an appropriate time to submit evidence supportive of his contentions.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




